Exhibit 10.3

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

This Confidentiality and Non-Solicitation Agreement (the “Agreement”) dated this
6th day of January, 2012 is entered into by and between Maher Albitar, M.D., an
individual who resides at the address set forth on the signature page hereof
(“Contractor”) and NeoGenomics Laboratories, Inc., a Florida corporation
(“NeoGenomics” and collectively with NeoGenomics, Inc, a Nevada corporation, the
NeoGenomics’ parent corporation, the “Company”). Hereinafter, each of the
Contractor or the Company maybe referred to as a “Party” and together be
referred to as the “Parties”.

RECITALS:

WHEREAS, Contractor is a member of the Board of Directors of Health Discovery
Corporation, a Georgia corporation, which specializes, among other things, in
the field of discovering new proprietary methods for genetic and molecular
laboratory testing; and

WHEREAS, Health Discovery Corporation licensed its technology to NeoGenomics to
commercialize certain cancer-related genetic and molecular testing products and
services pursuant to a licensing agreement; and

WHEREAS, pursuant to such licensing agreement, Contractor agreed to provide
full-time services to NeoGenomics in order to assist with such commercialization
activities; and

WHEREAS, NeoGenomics has appointed Contractor as its Chief Medical Officer; and

WHEREAS, NeoGenomics and Albitar Oncology Consulting, LLC, a Delaware limited
liability corporation solely owned by Contractor (“Medical Professional
Corporation” or “MPC”), have entered into that certain Medical Services
Agreement of even date herewith, which specifies how NeoGenomics will work with
MPC and Contractor, on a full-time basis to pursue business opportunities in the
cancer-related genetic and molecular testing market (the “Medical Services
Agreement”) and that certain Confidentiality, Title To Work Product and
Non-Solicit Agreement of even date herewith (the “Work Product Agreement”); and

WHEREAS, Contractor will provide professional services to NeoGenomics through
MPC and derive economic benefit from NeoGenomics through MPC; and

WHEREAS, Contractor has also been awarded non-qualified stock options and
warrants of the Company as part of the overall business relationship with the
Company; and

WHEREAS, the Company will be providing MPC and Contractor with access to certain
confidential and competitive information about NeoGenomics’ new product
development plans, business and clients as part of the business arrangement with
MPC; and

WHEREAS, the Company desires to protect and preserve its Confidential
Information and its legitimate business interests by having the Contractor enter
into this Agreement as part of the Medical Services Agreement; and

WHEREAS, Contractor acknowledges that Company will disclose certain Company
confidential and proprietary information, trade secrets and customer and
supplier relationships and desires to establish and maintain a business
relationship with the Company and as part of such business relationship desires
to enter into this Agreement with the Company.

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  1  



--------------------------------------------------------------------------------

Now, therefore, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by Contractor, the Parties agree as follows:

1. Term. The parties agree that the term of this agreement is effective upon
execution and shall survive and continue to be in force and effect for two years
following the earlier of a) the termination of any employment or independent
contractor relationship between the Contractor and the MPC, whether termination
is by the MPC with or without cause, wrongful discharge, or for any other reason
whatsoever, or by the Contractor, b) the date on which the Contractor ceases to
be an equity owner of the MPC, or c) the termination of the Medical Services
Agreement between the MPC and the Company or any entity that is wholly or
partially owned by the Company (all of such entities being hereinafter referred
to as “Affiliated Entities”). The aforementioned period during which this
Agreement will remain in effect shall hereinafter be referred to as the “Term”.

2. Definitions.

a. The term “Confidential Information” as used herein shall include all business
practices, methods, techniques, or processes that: (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
Confidential Information also includes, but is not limited to, files, letters,
memoranda, reports, records, computer disks or other computer storage medium,
data, models or any photographic or other tangible materials containing such
information, Customer lists and names and other information, Customer contracts,
other corporate contracts, computer programs, proprietary technical information
and or strategies, sales, promotional or marketing plans or strategies,
programs, techniques, practices, any expansion plans (including existing and
entry into new geographic and/or product markets), pricing information, product
or service offering specifications or plans thereof, business plans, financial
information and other financial plans, data pertaining to the Company’s
operating performance, employee lists, salary information, Personal Information,
Protected Health Information, all information the Company receives from
customers or other third parties that is not generally known to the public or is
subject to a confidentiality agreement, training manuals, and other materials
and business information of a similar nature, including information about the
Company itself or any Affiliated Entity, which Contractor acknowledges and
agrees has been compiled by the Company’s expenditure of a great amount of time,
money and effort, and that contains detailed information that could not be
created independently from public sources. Further, all data, spreadsheets,
reports, records, know-how, verbal communication, proprietary and technical
information and/or other confidential materials of similar kind transmitted by
the Company or any Affiliated Entity to Contractor or developed by the
Contractor on behalf of the Company or any Affiliate Entity as Work Product (as
defined in Paragraph 7) are expressly included within the definition of
“Confidential Information.” The Parties further agree that the fact the Company
or any Affiliated Entity may be seeking to complete a business transaction is
“Confidential Information” within the meaning of this Agreement, as well as all
notes, analysis, work product or other material derived from Confidential
Information. Notwithstanding anything contained herein to the contrary,
Confidential Information does not include any information which is generally
known to third parties in the industry.

b. The term “Personal Information” (“PI”) is Confidential Information and
includes, but is not limited to, an individual’s first name and last name or
first initial and last name in combination with any of the following: an
individual’s social security number, tax I.D. number, social insurance number,
driver’s license number, state issued identification card number, financial
information, healthcare information, or credit or debit card number.

c. The term “Protected Health Information” (“PHI”) is Confidential Information
and includes information that is created, received, and/or maintained by the
Company related to an individual’s health care (or payment related to health
care) that directly or indirectly identifies the individual.

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  2  



--------------------------------------------------------------------------------

d. The term “Customer” shall mean any person or entity, the identity and contact
information of which is kept confidential by the Company, which has purchased or
ordered goods, products or services from the Company, entered into any contract
for products or services with the Company, and/or entered into any contract for
the distribution of any Products or services with the Company within the one
(1) year immediately preceding a) the termination of any employment or
independent contractor relationship between the Contractor and the MPC, b) the
date on which the Contractor ceases to be an equity owner of the MPC, or c) the
termination of the Medical Services Agreement between the MPC and the Company or
any Affiliate Entity of the Company. Contractor acknowledges and agrees that the
Company’s Customers, Customer relationships and Customer contact information
have been compiled by the Company and will continue to be compiled by the
Company at the expenditure of a great amount of time, money, expense and effort,
and that the Company goes to considerable lengths and efforts to protect all
such Customer information, and that such information is not readily available
from public sources or known to third parties in the industry.

e. The term “Prospective Customer” shall mean any person or entity, the identity
and contact information of which is kept confidential by the Company, which has
evidenced an intention to engage in business to purchase or order goods,
Products or services from the Company, has evidenced an intent to enter into any
contract for Products or services with the Company, and/or has evidenced an
intent to enter into any contract for the distribution of any Products or
services with the Company, (which such intention(s) shall be stated in writing)
within the one (1) year immediately preceding a) the termination of any
employment or independent contractor relationship between the Contractor and the
MPC, b) the date on which the Contractor ceases to be an equity owner of the
MPC, or c) the termination of the Medical Services Agreement between the MPC and
the Company or any Affiliate Entity of the Company.

f. The term “Restricted Area” shall include any geographical location anywhere
in the United States. If the Restricted Area specified in this Agreement should
be judged unreasonable in any proceeding, then the Restricted Area shall be
reduced so that the restrictions may be enforced as is judged to be reasonable.

g. The phrase “directly or indirectly” shall include the Contractor either on
his/her own account, or as a partner, owner, promoter, joint venturer, employee,
agent, consultant, advisor, manager, executive, independent contractor, officer,
director, or a stockholder of 5% or more of the voting shares of an entity in
the Business of Company.

h. The term “Business” shall mean the business of performing cancer-related
research and development activities associated with genetic and molecular
laboratory testing and providing cancer-related genetic and molecular laboratory
testing products and services for profit, including, but not limited to,
cytogenetics, flow cytometry, fluorescence in-situ hybridization (“FISH”),
morphological studies, polymerase chain reaction (“PCR”) testing, and other
molecular testing, to hematologists, oncologists, urologists, pathologists,
hospitals and other medical reference laboratories.

i. The term “Full-time” should not exclude the contractor from continuing his
work as a Director on the Board and a Consultant to Health Discovery Corp (HDC)
as long as this work is not cancer or hematology-related.

3. Duty of Confidentiality.

a. All Confidential Information is considered highly sensitive and strictly
confidential. The Contractor agrees that at all times during the term of this
Agreement and after the termination of Medical Services Agreement for as long as
such information remains non-public information, the Contractor shall (i) hold
in confidence and refrain from disclosing to any other party all Confidential
Information, whether written or oral, tangible or intangible, concerning the
Company or any Affiliated Entities and their business and operations unless such
disclosure is accompanied by a non-disclosure agreement executed by the Company
with the party to whom such Confidential Information is provided, (ii) use the
Confidential Information solely in connection with his or her services to the
Company or any Affiliated Entity and for no other purpose, (iii) take

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  3  



--------------------------------------------------------------------------------

all precautions necessary to ensure that the Confidential Information shall not
be, or be permitted to be, shown, copied or disclosed to third parties, without
the prior written consent of the Company or any Affiliated Entity, (iv) observe
all security policies implemented by the Company or any Affiliated Entity from
time to time with respect to the Confidential Information, and (v) not use or
disclose, directly or indirectly, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement. Contractor agrees that protection
of the Company’s and any Affiliated Entity’s Confidential Information
constitutes a legitimate business interest justifying the restrictive covenants
contained herein. Contractor further agrees that the restrictive covenants
contained herein are reasonably necessary to protect the Company’s and any
Affiliated Entity’s legitimate business interest in preserving its Confidential
Information. In addition, Contractor will not view or access any PI or PHI
unless required and authorized by the Company to do so. Contractor acknowledges
that he/she shall bear all costs, losses and damages resulting from any
intentional breach of this paragraph, to the fullest extent permitted by
applicable law.

b. In the event that the Contractor is ordered to disclose any Confidential
Information, whether in a legal or regulatory proceeding or otherwise, such
disclosure shall be limited to the narrowest disclosure so required and, except
to the extent prohibited by law, Contractor shall give the Company or any
Affiliated Entities at least two (2) weeks’ notice, if practicable, of the basis
for any such compelled disclosure of Confidential Information and shall
reasonably cooperate with the Company or any Affiliated Entities in limiting
disclosure and obtaining suitable confidentiality protections.

c. Contractor acknowledge(s) that this “Confidential Information” is of value to
the Company and/or any Affiliated Entities by providing them with a competitive
advantage over their competitors, is not generally known to competitors of the
Company, and is not intended by the Company or any Affiliated Entities for
general dissemination. Contractor acknowledges that this “Confidential
Information” derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of reasonable efforts to maintain its secrecy. Therefore, the
Parties agree that all “Confidential Information” under this Agreement
constitutes “Trade Secrets” under both Section 688.002 and Chapter 812 of the
Florida Statutes and California’s Uniform Trade Secrets Act, Cal. Civ. Code
section 3426 et seq.

4. Limited Right of Disclosure. Except as otherwise permitted by this Agreement,
Contractor shall limit disclosure of pertinent Confidential Information to
Contractor’s attorney, if any (“Representative(s)”), for the sole purpose of
evaluating Contractor’s relationship with the Company. Contractor agrees to show
this Agreement to any Representatives and Contractor agrees that Paragraph 3 of
this Agreement shall bind all such Representative(s).

5. Return of Company Property and Confidential Materials. All tangible property,
including cell phones, laptop computers and other Company purchased property, as
well as all Confidential Information, Customer and Prospective Customer
information and property, provided to Contractor is the exclusive property of
the Company and/or its Affiliated Entities and must be returned to the Company
and/or its Affiliated Entities in accordance with the instructions of the
Company and/or such Affiliated Entities either upon termination of the Medical
Services Agreement or at such other time as is requested by the Company.
Contractor agree(s) that upon the earlier of a) the termination of any
employment or independent contractor relationship between the Contractor and the
MPC, b) the date on which the Contractor ceases to be an equity owner of the
MPC, or c) the termination of the Medical Services Agreement between the MPC and
the Company or any Affiliate Entity of the Company, Contractor shall return all
copies, in whatever form or media, including hard copies and electronic copies,
of Confidential Information to the Company and/or the Affiliated Entity, and
Contractor shall delete any copy of the Confidential Information on any computer
file or database maintained by Contractor and, if requested in writing, shall
certify in writing that he/she has done so. In addition to returning all
information to the Company and/or any Affiliated Entities as described above,
Contractor will destroy any analysis, notes, work product or

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  4  



--------------------------------------------------------------------------------

other materials relating to or derived from the Confidential Information. Any
intentional or unauthorized retention of Confidential Information may constitute
“misappropriation” as such term is defined in both Chapter 772 of the Florida
Statutes and Cal. Civ. Code section 3426.1(b).

6. Restrictive Covenant. The Company and its Affiliated Entities are engaged in
the business of performing cancer-related research and development activities
associated with genetic and molecular laboratory testing and providing
cancer-related genetic and molecular laboratory testing products and services to
oncologists, urologists, pathologists, physicians, hospitals, and other medical
laboratories. The covenants contained in this Paragraph 8 (the “Restrictive
Covenants”) are given and made by Contractor to induce the Company to enter into
the Medical Services Agreement and to protect the Confidential Information of
the Company, and Contractor acknowledges sufficiency of consideration for these
Restrictive Covenants. Contractor expressly covenants and agrees that, during
the time the Management Services Agreement is in effect between the MPC and the
Company and for a period of two years following the earlier of a) the
termination of any employment or independent contractor relationship between the
Contractor and the MPC, b) the date on which the Contractor ceases to be an
equity owner of the MPC, or c) the termination of the Medical Services Agreement
between the MPC and the Company or any Affiliate Entity of the Company (such
period of time is hereinafter referred to as the “Restrictive Period”), he will
abide by the following restrictive covenants, unless an exception is
specifically provided, in writing signed by Company.

 

  a. This Section Intentionally Left Blank.

 

  b. Non-Competition. Contractor agrees and acknowledges that, during the
Restrictive Period, he will not, directly or indirectly, for himself, or on
behalf of others, as an individual on Contractor’s own account, or as a partner,
joint venturer, employee, agent, salesman, contractor, officer, director or
otherwise, for him/herself or any other person, partnership, firm, corporation,
association or other legal entity, enter into, engage in, accept employment
from, or provide any competitive services to, or for, any business that is in
the Business of the Company, or engage in any activity that is competitive with
the Company, in the Restricted Area. The parties agree that this non-competition
provision is intended to cover situations where a future business opportunity in
which the Contractor is engaged or a future employer of the Contractor is
selling the same or similar products and services in a Business which may
compete with the Company’s products and services to Customers and Prospective
Customers of the Company in the Restricted Area. This provision shall not cover
future business opportunities or employers of the Contractor that sell different
types of products or services in the Restricted Area so long as such future
business opportunities or employers are not in the Business of the Company.

Notwithstanding the preceding paragraphs, the spirit and intent of this
non-competition clause is not to deny the Contractor the ability to support his
or her family, but rather to prevent Contractor from using the knowledge and
experiences obtained from the Company in a similar competitive environment.
Along those lines, should the Contractor leave the employment of the MPC or the
Medical Services Agreement between the MPC and the Company be terminated for any
reason, he would be prohibited from joining a for-profit cancer genetics testing
laboratory and/or company in the Business of the Company in the Restricted Area.
The Parties agree that all non-profit medical testing laboratories, hospitals
and academic institutions as well as for-profit testing laboratories not engaged
in cancer genetics research and development or testing services are excluded
from the restrictions in paragraph 8(b). In other words, Contractor would be
allowed under this non-compete clause to work in any non-profit cancer genetics
research and development or testing laboratory (e.g., in academia) as well as in
a private, for-profit testing laboratories not engaged in cancer genetics
research and development or testing. Thus, the spirit and intent of this
non-competition clause is intended to prevent Contractor from acting in any of
the capacities outlined in this paragraph for any “for-profit” cancer genetics
research and development or testing laboratories that do any one or more of the
types of testing services defined in the definition of Business in the
Restricted Area.

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  5  



--------------------------------------------------------------------------------

  c. Acknowledgements of Contractor.

 

  (i) The Contractor understands and acknowledges that any material violation of
this Agreement shall constitute a material breach of this Agreement, and it will
cause irreparable harm and loss to the Company or any Affiliated Entity for
which monetary damages will be an insufficient remedy. Therefore, the Parties
agree that in addition to any other remedies available, the Company and its
Affiliated Entities will be entitled to the relief identified in Paragraph No. 7
below.

 

  (ii) The Restrictive Covenants shall be construed as agreements independent of
any other provision in this Agreement

 

  (iii) Contractor agrees that the Restrictive Covenants are reasonably
necessary to protect the legitimate business interests of the Company or any
Affiliated Entity and to protect its Confidential Information.

 

  (iv) Contractor agrees that this Agreement may be enforced by the Company’s
assignee or successor or any of the Affiliated Entities and Contractor
acknowledges and agrees that assignees, successors and Affiliated Entities are
intended beneficiaries of this Agreement.

 

  (v) Contractor agrees that if any portion of the Restrictive Covenants are
held by an arbitration panel or court of competent jurisdiction to be
unreasonable, arbitrary or against public policy for any reason, they shall be
modified accordingly as to time, geographic area and line of business so as to
be enforceable to the fullest extent possible as to time, area and line of
business.

 

  (vi) Contractor agrees that any material violation of the Restrictive
Covenants, in any capacity identified herein, are a material breach of this
Agreement.

 

  (vii) Contractor agrees that any failure of the Company or any Affiliated
Entity to enforce the Restrictive Covenants against any other employee or
contractor, for any reason, shall not constitute a defense to enforcement of the
Restrictive Covenants against the Contractor.

7. Specific Performance; Injunction. The Parties agree and acknowledge that the
restrictions contained in Paragraphs 1-6 are reasonable in scope and duration
and are necessary to protect the Company or any of its Affiliated Entities. If
any provision of Paragraphs 1-6 as applied to any party or to any circumstance
is adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provision of this Agreement. If any such provision, or any part thereof, is held
to be unenforceable because of the duration of such provision or the area
covered thereby, the Parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases, and in its reduced form, such
provision shall then be enforceable and shall be enforced.

Any material unauthorized use or disclosure of information in violation of
Paragraphs 2-5 above or violation of the Restrictive Covenant in Paragraph 6
shall constitute a material breach of this Agreement, may constitute
misappropriation under California law, and may cause irreparable harm and loss
to the Company or any of its Affiliated Entities for which monetary damages will
be an insufficient remedy. Therefore, the Parties agree that in addition to any
other remedy available, the Company or any of its Affiliated Entities may be
entitled to all of available civil remedies, including:

 

  a. Temporary and permanent injunctive relief, without being required to post a
bond, restraining Contractor or Representatives and any other person,
partnership, firm, corporation, association or other legal entity acting in
concert with Contractor from any actual or threatened unauthorized disclosure or
use of Confidential Information, in whole or in part, or from rendering any
service to any other person, partnership, firm, corporation, association or
other legal entity to whom such Confidential Information in whole or in part,
has been disclosed or used or is threatened to be disclosed or used; and

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  6  



--------------------------------------------------------------------------------

  b. Temporary and permanent injunctive relief, without being required to post a
bond, restraining the Contractor from violating, directly or indirectly, the
restrictions of the Restrictive Covenant in any capacity identified in Paragraph
6, supra; and

 

  c. Compensatory damages, including actual loss from misappropriation and
unjust enrichment. Contractor further agrees to pay any and all legal fees,
including without limitation, all attorneys’ fees, court costs, and any other
related fees and/or costs incurred by the Company in enforcing this Agreement.

Notwithstanding the foregoing, the Company acknowledges and agrees that the
Contractor will not be liable for the payment of any damages or fees owed to the
Company through the operation of Paragraphs 9c above, unless and until a court
of competent jurisdiction or arbitration panel has determined that the Company
or any of its assignees, successors or Affiliated Entities is entitled to such
recovery.

Nothing in this Agreement shall be construed as prohibiting the Company or any
Affiliated Entities from pursuing any other legal or equitable remedies
available to it for actual or threatened breach of the provisions of Paragraphs
1 – 6 of this Agreement, and the existence of any claim or cause of action by
Contractor against the Company or any of its Affiliated Entities may not
constitute a defense to the enforcement by the Company or any of its Affiliated
Entities of any of the provisions of this Agreement. The Company and its
Affiliated Entities have fully performed all obligations entitling it to the
covenants of Paragraphs 1 – 6 of this Agreement and therefore such prohibitions
are not executory or otherwise subject to rejection under the bankruptcy code.

8. Duty to Disclose Agreement. Contractor acknowledges that the Company has a
legitimate business purpose in the protection of its Confidential Information.
Contractor also recognizes and agrees that the Company has the right to such
information as is reasonably necessary to inform the Company whether the terms
of this Agreement are being complied with. Accordingly, Contractor agrees that
Contractor will promptly notify any new company that Contractor provides
services to of his/her obligations contained here. Contractor also will provide
the Company with the identity of the new company that he/she is providing
services to and a description of the services being provided by him/her in
sufficient detail to allow the Company to reasonably determine whether such
activities fall within the scope of activities prohibited by the provisions of
this Agreement

9. Waiver of Jury Trial. THE COMPANY AND CONTRACTOR EACH WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT OR UNDER ANY INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED IN
CONNECTION HEREWITH OR HEREAFTER OR RELATED IN ANY FASHION TO THEIR
RELATIONSHIP.

10. Governing Law, Venue and Personal Jurisdiction. Notwithstanding anything to
the contrary herein, this Agreement shall be governed by, construed and enforced
in accordance with the laws of state of Florida without regard to any statutory
or common-law provision pertaining to conflicts of laws. The parties agree that
courts of competent jurisdiction in Lee County, Florida and the United States
District Court for the Southern

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  7  



--------------------------------------------------------------------------------

District of Florida shall have concurrent jurisdiction for purposes of entering
temporary, preliminary and permanent injunctive relief and with regard to any
action arising out of any breach or alleged breach of this Agreement. Company
waives personal service of any and all process upon Company and consents that
all such service of process may be made by certified or registered mail directed
to Company at the address stated in the signature section of this Agreement,
with service so made deemed to be completed upon actual receipt thereof. Company
waives any objection to jurisdiction and venue of any action instituted against
Company as provided herein and agrees not to assert any defense based on lack of
jurisdiction or venue. Contractor further agrees that any action arising out of
this Agreement or the relationship between the parties established herein shall
be brought only in courts of competent jurisdiction in Lee County, Florida or
the United States District Court for the Southern District of Florida.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and may not be assigned by Contractor at any
time. This Agreement may be assigned only by the Company to an Affiliated Entity
and shall inure to the benefit of its successors and/or assigns.

12. Entire Agreement. This Agreement is the entire agreement of the Parties with
regard to the matters addressed herein, and supersedes all negotiations,
preliminary agreements, and all prior and contemporaneous discussions and
understandings of the signatories in connection with the subject matter of this
Agreement, except however, that this Agreement shall be read in pari materia
with the Medical Services Agreement and the Work Product Agreement. This
Agreement may be modified only by written instrument signed by the Company and
Contractor.

13. Construction. The Parties agree that, notwithstanding the authorship of this
Agreement by the Company, such Agreement shall not be construed more favorably
to one Party than the other.

14. Severability. In case any one or more provisions contained in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof and this Agreement shall be construed as if such invalid,
illegal were unenforceable provision had not been contained herein.

15. Waiver. The waiver by the Company of a breach or threatened breach of this
Agreement by Contractor cannot be construed as a waiver of any subsequent breach
by Contractor. The refusal or failure of the Company or any Affiliated Entity to
enforce any specific restrictive covenant in this Agreement against Contractor,
or any other person for any reason, shall not constitute a defense to the
enforcement by the Company or any Affiliated Entity of any other restrictive
covenant provision set forth in this Agreement.

16. Consideration. Contractor expressly acknowledges and agrees that the
execution by the Company of the Medical Services Agreement and the granting of
stock options and warrants to the Contractor constitutes full, adequate and
sufficient consideration to Contractor for the covenants of Contractor under
this Agreement.

17. Notices. All notices required by this Agreement shall be in writing, shall
be personally delivered or sent by U.S. Registered or Certified Mail, return
receipt requested, and shall be addressed to the signatories at the addresses
shown on the signature page of this Agreement.

18. Acknowledgements. Contractor acknowledge(s) that he has reviewed this
Agreement prior to signing it, that he knows and understands the contents,
purposes and effect of this Agreement, and that he has been given a signed copy
of this Agreement for her records. Contractor further acknowledges and agrees
that he has entered into this Agreement freely, without any duress or coercion.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original for all intents and purposes.

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  8  



--------------------------------------------------------------------------------

Signatures appear on the following page.

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  9  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT AND KNOW AND UNDERSTAND THE CONTENTS THEREOF AND THAT THEY AGREE TO BE
BOUND AND ABIDE BY THE REPRESENTATIONS, COVENANTS, PROMISES AND WARRANTIES
CONTAINED HEREIN.

 

By:  

/s/ Maher Albitar

 

1/6/2012

  Contractor Signature   Date

 

Contractor Name:   Maher Albitar, M.D.   Contractor Address:  

 

   

 

 

NeoGenomics Laboratories, Inc.

12701 Commonwealth Drive, #5

Fort Myers, FL 33913

 

By:  

/s/ Maher Albitar, M.D.

 

1/6/2012

  Company Signature   Date Name:  

/s/ Steven Jones

  Title:  

Executive Vice President, Finance

 

 

    CONTRACTOR’S INITIALS    

 

        /s/ M.A.        

 

  10  